         Case 2:19-cv-13300-LMA Document 14 Filed 08/31/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 JAMES MICHAEL LAWRENCE                                                     CIVIL ACTION

 VERSUS                                                                        NO. 19-13300

 W.S. SANDY McCAIN                                                         SECTION: “I”(1)



                                         ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party to file

any objection to the Magistrate Judge's Report and Recommendation, hereby approves the Report

and Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by James

Michael Lawrence is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 31st day of August, 2020.




                                           __________________________________________
                                                       LANCE M. AFRICK
                                               UNITED STATES DISTRICT JUDGE
